Citation Nr: 0920015	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  06-13 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office & Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1945 to December 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision from 
the Philadelphia, Pennsylvania, Regional Office & Insurance 
Center (RO) of the Department of Veterans Affairs (VA), which 
denied the claim sought.

In his April 2006 substantive appeal, the Veteran requested a 
personal hearing at a local VA office before a traveling 
member of the Board.  In November 2007, the appellant was 
sent two letters notifying him that he was scheduled to 
appear for a Board hearing in December 2007.  The Veteran did 
not report for this hearing and has provided no explanation 
for his failure to report.  His hearing request, therefore, 
is deemed withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d) 
(2008).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A February 2000 rating decision denied a claim of 
entitlement to service connection for bilateral hearing loss.  
In absence of a timely appeal, that decision is final.

2.  The evidence submitted since the February 2000 rating 
decision, by itself, or when considered with the previous 
evidence of record, does not relate to an unestablished fact 
necessary to substantiate the claim of entitlement to service 
connection for bilateral hearing loss, and does not raise a 
reasonable possibility of substantiating that claim.


CONCLUSION OF LAW

The February 2000 rating decision is final.  New and material 
evidence has not been submitted to reopen the claim of 
entitlement to service connection for bilateral hearing loss.  
38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.156(a), 3.159 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  With respect to a request to reopen a previously 
denied claim, a claimant must be notified of both what is 
needed to reopen the claim and what is needed to establish 
the underlying claim for service connection.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in an August 2004 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim for service 
connection, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  The December 2004 RO rating 
decision reflects the initial adjudication of the claim after 
issuance of the August 2004 letter.  

The Board notes that the appellant has not been provided 
specific notice regarding disability ratings and effective 
dates.  However, because the Board's decision herein denies 
the petition to reopen the claim for service connection, no 
disability rating or effective date is being, or will be, 
assigned.  Accordingly, there is no possibility of prejudice 
to the appellant under the notice requirements of 
Dingess/Hartman.  

The appellant was informed by means of the August 2004 letter 
that he needed to submit new and material evidence, those 
terms were defined, and the reason for the prior denial was 
properly stated.  Therefore, the requirements of Kent have 
been met.

The Veteran's representative asserts that the Veteran was not 
provided a VA examination.  Under 38 C.F.R. § 
3.159(c)(4)(iii) (2008), providing a VA examination in a new 
and material evidence claim can be considered only if new and 
material evidence is actually presented or secured.  The 
Board finds that the Veteran did not present new and material 
evidence in this claim; therefore, a VA examination is not 
warranted.

VA has met the duty to assist the Veteran in the development 
of his claim.  Adequate attempts to obtain the Veteran's 
service treatment records were made, and a formal finding of 
unavailability has been associated with the claims folder.  
The Veteran's adequately identified treatment records have 
been obtained.  He was provided with an opportunity for a 
hearing.  Hence, the case is ready for adjudication.

Analysis

As a preliminary note, possibly due to a 1973 fire at the 
National Personnel Records Center, the only available service 
record is the Veteran's DD-214.  In such a case, the Board 
has heightened duties to assist and in explaining the 
decision.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in active 
military service or, if pre-existing such service, was 
aggravated thereby.      38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Service connection may also be warranted for any 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
injury was incurred in service.  38 C.F.R.    § 3.303(d).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).  The absence of any one element 
will result in the denial of service connection.  Coburn v. 
Nicholson, 19 Vet. App. 427 (2006).

Sensorineural hearing loss, if manifest to a degree of 10 
percent within one year after separation from active duty, 
may be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2008).

A rating decision becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement and substantive appeal are filed within the 
applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.302, 20.1103 (2008).  If a claim has been previously 
denied and that decision became final, the claim can be 
reopened and reconsidered only if new and material evidence 
is presented with respect to that claim.  38 U.S.C.A. § 5108.
  
New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

VA must review all of the evidence submitted since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened and considered 
on the merits.  See generally Elkins v. West, 12 Vet. App. 
209 (1999).  For purposes of determining whether new and 
material evidence has been received to reopen a finally 
adjudicated claim, the recently submitted evidence will be 
presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 
371 (1999).  If the additional evidence presents a reasonable 
possibility that the claim could be allowed, the claim is 
reopened and the ultimate credibility or weight that is 
accorded such evidence is ascertained as a question of fact.  
Id.; Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran was originally denied entitlement to service 
connection for bilateral hearing loss because he did not 
provide evidence demonstrating the existence of bilateral 
hearing loss and its possible relationship to service.  See 
February 2000 rating decision.  Therefore, for evidence to be 
new and material, it must relate to the existence of service-
related bilateral hearing loss, and that evidence must raise 
a reasonable possibility of substantiating the Veteran's 
claim.

The Board finds that the Veteran has not submitted such 
evidence.  The Veteran has submitted several audiograms, 
ranging in date from July 1997 to June 2003, showing that he 
is currently diagnosed with a hearing loss disability.  This 
evidence alone, however, is not new and material because it 
does not raise a reasonable possibility of substantiating the 
Veteran's claim for bilateral hearing loss.  The Veteran has 
not provided any evidence that he was diagnosed with hearing 
loss while in service, or within a year after discharge from 
service.  He also has not provided any evidence that his 
current disability is linked to service.  A current diagnosis 
of hearing loss, without evidence of its relationship to 
service, is not enough to reopen the claim.

Statements from the Veteran that exposure to in-service noise 
without ear protection caused his current disability cannot 
be considered new and material as to the matter at hand.  
Laypersons are not capable of testifying as to the proper 
diagnosis or date of onset or cause of a disability.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), the United 
States Court of Appeals for Veterans' Claims noted that lay 
persons are not competent to offer medical opinions and that 
such evidence does not provide a basis on which to reopen a 
claim for service connection.  In Routen v. Brown, 10 Vet. 
App. 183, 186, (1997), the Court noted "[l]ay assertions of 
medical causation . . . cannot suffice to reopen a claim 
under 38 U.S.C.A. 5108." 

For these reasons, the Board concludes that new and material 
evidence has not been received, and reopening the claim of 
entitlement to service connection for bilateral hearing loss 
is not in order.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claim, however, the doctrine is not for 
application.  38 U.S.C.A. § 5107. 


ORDER

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for bilateral 
hearing loss.  Therefore, the petition to reopen is denied.



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


